Vanguard Intermediate-Term Corporate Bond Index Fund Supplement to the Prospectus and Summary Prospectus for AdmiralShares Dated October 16, 2013 The following replaces a similar table under the heading Annual Total Returns: Average Annual Total Returns for Periods Ended December 31, 2012 Since Inception (Mar. 2, 1 Year Vanguard Intermediate-Term Corporate Bond Index Fund Admiral Shares Return Before Taxes 10.84% 9.48% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Barclays U.S. 5-10 Year Corporate Bond Index (reflects no deduction for fees, expenses, or taxes) 11.55% 9.76% © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 1946 112013 Vanguard Long-Term Corporate Bond Index Fund Supplement to the Prospectus and Summary Prospectus for AdmiralShares Dated October 16, 2013 The following replaces a similar table under the heading Annual Total Returns: Average Annual Total Returns for Periods Ended December 31, 2012 Since Inception (Jan. 19, 1 Year Vanguard Long-Term Corporate Bond Index Fund Admiral Shares Return Before Taxes 11.17% 12.36% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Barclays U.S. 10+ Year Corporate Bond Index (reflects no deduction for fees, expenses, or taxes) 12.41% 12.97% © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 1947 112013 Vanguard Intermediate-Term Corporate Bond Index Fund Supplement to the Prospectus and Summary Prospectus for Institutional Shares Dated October 16, 2013 The following replaces a similar table under the heading Annual Total Returns: Average Annual Total Returns for Periods Ended December 31, 2012 Since Inception (Nov. 19, 1 Year Vanguard Intermediate-Term Corporate Bond Index Fund Institutional Shares Return Before Taxes 10.85% 9.41% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Barclays U.S. 5-10 Year Corporate Bond Index (reflects no deduction for fees, expenses, or taxes) 11.55% 9.71% © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 1646 112013 Vanguard Long-Term Corporate Bond Index Fund Supplement to the Prospectus and Summary Prospectus for Institutional Shares Dated October 16, 2013 The following replaces a similar table under the heading Annual Total Returns: Average Annual Total Returns for Periods Ended December 31, 2012 Since Inception (Nov. 19, 1 Year Vanguard Long-Term Corporate Bond Index Fund Institutional Shares Return Before Taxes 11.18% 12.08% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Barclays U.S. 10+ Year Corporate Bond Index (reflects no deduction for fees, expenses, or taxes) 12.41% 12.55% © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 1647 112013 Vanguard Intermediate-Term Corporate Bond Index Fund Supplement to the Prospectus and Summary Prospectus for AdmiralShares for Participants Dated October 16, 2013 The following replaces a similar table under the heading Annual Total Returns: Average Annual Total Returns for Periods Ended December 31, 2012 Since Inception (Mar. 2, 1 Year Vanguard Intermediate-Term Corporate Bond Index Fund Admiral Shares 10.84% 9.48% Barclays U.S. 5-10 Year Corporate Bond Index (reflects no deduction for fees or expenses) 11.55% 9.76% © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 1946 112013 Vanguard Long-Term Corporate Bond Index Fund Supplement to the Prospectus and Summary Prospectus for AdmiralShares for Participants Dated October 16, 2013 The following replaces a similar table under the heading Annual Total Returns: Average Annual Total Returns for Periods Ended December 31, 2012 Since Inception (Jan. 19, 1 Year Vanguard Long-Term Corporate Bond Index Fund Admiral Shares 11.17% 12.36% Barclays U.S. 10+ Year Corporate Bond Index (reflects no deduction for fees or expenses) 12.41% 12.97% © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 1947 112013
